Citation Nr: 0813702	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to November 12, 2002, 
for the assignment of a total disability evaluation based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
December 1970.  He also had service in the Alabama National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from an April 2004 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted TDIU, granted an 
increased rating for post-traumatic stress disorder (PTSD), 
and assigned an effective date of November 12, 2002 for both.  
The veteran expressed disagreement with the assigned 
effective date in a statement received in May 2004, and the 
RO issued a new rating decision in September 2004 denying 
entitlement to an earlier effective date for TDIU and for 
PTSD.  In December 2004, the veteran submitted a notice of 
disagreement regarding the assigned effective date, and 
expressly specified that this appeal concerned the effective 
date for the TDIU.  A statement of the case was issued in 
August 2005, and a substantive appeal was received in 
September 2005.

The Board notes that the veteran's September 2005 substantive 
appeal indicates a desire to testify before a Board hearing 
at the VA Central Office.  The veteran was notified, in a 
letter dated October 2005, that he was scheduled to testify 
at a hearing in December 2005.  The veteran did not report 
for the hearing without a showing of good cause, and there 
has been no indication that the veteran wishes to be 
rescheduled for another hearing.


FINDINGS OF FACT

1.  An October 1993 RO decision denied entitlement to TDIU; 
the veteran was notified of his appellate rights, but did not 
perfect an appeal.

2.  A November 2001 Board decision denied entitlement to an 
increased disability rating for PTSD and denied entitlement 
to a permanent and total disability rating for pension 
purposes; the veteran was notified of his appellate rights, 
but did not appeal.

3.  Correspondence received on November 12, 2002 raised a 
claim for increased compensation benefits for PTSD and 
ultimately led to a grant of a TDIU; all earlier such claims 
for TDIU had been adjudicated by prior final rating 
decisions.

4.  No correspondence received prior to November 12, 2002 can 
be reasonably construed to be an active open claim for TDIU.

5.  Prior to November 12, 2002, the veteran was service 
connected for three disabilities with a combined rating of 20 
percent; and no disability was individually rated as 40 
percent or more disabling.

6.  The veteran has reported that he was employed for the 
entirety of the one year period prior to November 12, 2002, 
and for several years prior.

7.  It is not factually ascertainable that the veteran was 
unemployable due to his service-connected disabilities prior 
to November 12, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to November 12, 
2002, for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In letters sent in November 2003 and January 2004, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to a TDIU.  Moreover, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  Also, in a letter sent in May 2004, the 
claimant was informed of the information and evidence 
necessary to warrant an earlier effective date for his grant 
of TDIU, and again reminded of his responsibilities and VA's 
duty to assist.  The Board notes that the November 2003 and 
January 2004 letters were sent to the appellant prior to the 
April 2004 rating decision which assigned an effective date 
for the grant of TDIU.  The May 2004 letter was sent to the 
appellant prior to the September 2004 rating decision which 
denied the veteran's claim for an earlier effective date for 
TDIU.  These notice letters were each, therefore, timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The May 2004 letter expressly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, in-
service, private, and VA, have been obtained.  No additional 
pertinent evidence has been identified by the claimant as 
available and relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.



Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that, unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
'whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability.'  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  For VA 
purposes, the term 'unemployability' is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet.App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet.App. 116, 118 (1994).

The Board notes that the veteran filed a claim for an 
increased rating for post-traumatic stress disorder (PTSD) 
which was received at the RO on November 12, 2002.  An April 
2003 RO rating decision increased the veteran's PTSD rating 
to 50 percent effective November 12, 2002 (the day the RO 
received the veteran's increased rating claim).  The April 
2003 RO rating decision also acknowledged that, considering 
the new PTSD rating together with a previously established 10 
percent rating for service-connected muscle injury and a 
noncompensable rating for scars, the schedular criteria were 
met for consideration for a TDIU.  In the April 2003 
decision, the RO deferred the issue of entitlement to TDIU 
pending additional development.

In a May 2003 RO rating decision, entitlement to TDIU was 
denied.  The veteran submitted a November 2003 treatment 
record authored by a member of a VA medical staff; this 
record expressed that the author believed the veteran to be 
unemployable due to his PTSD.  The veteran was afforded a VA 
psychological examination in November 2003, and the report 
from this examination reflects the psychologist's assessment 
that the veteran is unemployable due to his PTSD.  The 
veteran submitted an accounting of his employment history in 
November 2003, and this report showed continuous employment 
from at least January 1997 through November 11, 2002; the 
report also shows the veteran's own assessment that his 
disabilities first affected his full time employment in 
November 2002.

An April 2004 RO rating decision granted TDIU effective from 
November 12, 2002.  The text of the April 2004 decision 
explains the November 12, 2002 effective date as the day 
following the last day upon which the veteran was employed, 
as well as the date upon which the RO received the veteran's 
claim for an increased rating for PTSD which resulted in the 
veteran now meeting the schedular criteria for consideration 
for a TDIU.  Prior to November 12, 2002, service connection 
is in effect for PTSD, a muscle injury, and scars with the 
highest effective rating at 10 percent and a combined rating 
of 20 percent.

38 C.F.R. § 4.16(a) provides that a TDIU may be assigned when 
at least one disability is ratable at 40 percent or more, and 
any additional disabilities must result in a combined rating 
of 70 percent or more, and the disabled person must be unable 
to secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a).  As discussed above, the record reflects 
that the veteran did not meet the rating requirements and, by 
his own account, was actually employed up until November 12, 
2002.  As such, assignment of TDIU prior to November 12, 2002 
is not warranted.

Additionally, the Board once again notes that unless 
specifically provided otherwise, the effective date for the 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The veteran filed his 
claim for increased compensation for PTSD, which led to the 
grant of TDIU, on November 12, 2002.  As such, an effective 
date prior to November 12, 2002 is not warranted.  However, 
the Board notes that the pertinent statute then goes on to 
specifically provide that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if any application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  
Therefore, if it is ascertainable that the veteran became 
totally unemployable after November 12, 2001, then an earlier 
effective date would be warranted.

In this case, however, not only does the record reflect that 
the veteran was actually employed during the year prior to 
November 12, 2002, but there is also no medical evidence 
otherwise demonstrating unemployability during this period.  
The Board finds that it is not factually ascertainable prior 
to November 12, 2002, that the veteran was unemployable due 
to his service-connected disabilities.

Finally, the Board acknowledges the veteran's contention that 
November 12, 2002 is not the correct date to be considered as 
the filing date for his TDIU claim.  In correspondence dated 
June 2004, December 2004, September 2005, and April 2008, the 
veteran and his representative contend that the veteran first 
filed this claim in August 1993 (date specified in the June 
2004 letter).  The record reflects that in 1993 the veteran 
had a pending claim for increased benefits; an August 1993 
medical record was submitted suggesting that he was "Not 
Currently Employable" as of May 1993, just prior to a multi-
month hospitalization.  The veteran has repeatedly expressed 
that he believes the claim he opened in 1993 remains open and 
active; he contends that August 1993 is the correct date of 
the claim for consideration in this matter, and the proper 
effective date for his TDIU.

An October 1993 RO rating decision addressed the veteran's 
claims at that time, including the issue of TDIU.  The 
October 1993 decision granted entitlement to a temporary 
total evaluation under Paragraph 29 of the Rating Schedule 
from June 25 until September 1, 1993; this grant contemplated 
the veteran's hospitalization from June through August of 
1993.  The October 1993 RO rating decision expressly, 
however, denied entitlement to TDIU.  The October 1993 rating 
decision also denied a claim for an increased rating for PTSD 
at that time.

The veteran was notified of the October 1993 rating decision 
in November 1993.  In January 1994, the veteran filed a 
notice of disagreement regarding the denial of an increased 
rating for PTSD, without expressing any explicit appeal of 
the TDIU issue.  A statement of the case was issued in 
February 1994 addressing the PTSD issue.  In July 1994, the 
veteran submitted correspondence to the RO indicating, among 
other things, that he received the statement of the case and 
requested "that my C-File not be sent to the BVA ....  Please 
do not send my file to BVA without my permission under my 
signature."  Additionally, the veteran explained that "I 
have received my VA form 9 ..., I am holding that VA Form 9 and 
will request a personal hearing ...."  The veteran expressed 
that he desired to review the claims file and prepare a 
submission of additional medical evidence prior to advancing 
his appeal.  The Board finds that this correspondence is, on 
its face, not a substantive appeal; the Board observes that 
the formal definition of a substantive appeal is presented in 
38 C.F.R. § 20.202.  The veteran received an RO letter in 
July 1994 acknowledging his instructions and expressly 
reminded the veteran that "you have until November 5, 1994 
to submit your VA Form 9 and/or to request a personal 
hearing."  No VA Form 9 or substantive appeal was received 
from the veteran before the deadline.  In fact, the next 
pertinent correspondence from the veteran was dated February 
1995.  

The veteran did not formally initiate any appeal of the 
October 1993 denial of entitlement to TDIU when he filed a 
notice of disagreement specifically objecting to his PTSD 
rating.  In any event, the veteran did not perfect any appeal 
of any element of the October 1993 rating decision because he 
did not file a timely substantive appeal.  Following 
notification of an initial review and adverse determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt 
of a notice of a timely disagreement, the RO is to issue a 
statement of the case.  38 C.F.R. § 19.26.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  

Regarding the October 1993 denial of entitlement to TDIU, the 
veteran was informed of the decision denying TDIU and his 
appellate rights.  However, the veteran did not perfect an 
appeal of the decision; rather he filed an NOD only with 
respect to his PTSD claim.  The October 1993 RO rating 
decision denying TDIU became final in November 1994, one year 
after he was notified of the decision; prior to the receipt 
of the veteran's February 1995 statement.

The veteran's February 1995 statement expresses a desire to 
"ammend [sic] my claim to include pension ...."  And "to 
keep my appeal open."  This letter was received well after 
the time limit for the opportunity to perfect an appeal from 
the October 1993 denial had lapsed and said nothing about the 
previously denied TDIU claim.  Moreover, the Board can find 
no reasonable manner of interpreting this February 1995 
statement as a new claim for entitlement to TDIU.  The 
February 1995 statement is ambiguous with regard to its 
intentions beyond filing a claim for pension and attempting 
to perpetuate his expired PTSD "appeal."  In any event, the 
veteran had not previously even initiated an NOD concerning 
TDIU.  The veteran's January 1994 notice of disagreement 
specified an intent to appeal his PTSD rating only, and even 
the veteran's subsequent November 1995 statement refers to 
what the veteran believed was his "pending appeal for 
PTSD."  

The RO properly processed this latest raising of a claim for 
an increased PTSD rating and denied the claim in an April 
1996 rating decision; the veteran appealed, and the Board 
denied the claim in a November 2001 decision.  The November 
2001 Board decision is final.  38 U.S.C.A. § 7104.  The 
veteran did not otherwise raise any claim for TDIU prior to 
November 12, 2002.  Thus, in light of the above, the Board 
finds that any claim prior to November 12, 2002 for 
entitlement to TDIU, and for that matter for entitlement to 
an increased rating for PTSD, were previously resolved by 
binding final decisions.  The November 2001 Board decision 
also adjudicated and denied entitlement to a permanent and 
total disability rating for pension purposes.

The record demonstrates that any claim for TDIU prior to 
November 12, 2002 has been previously adjudicated with a 
final decision.  Additionally, by the veteran's own account 
in a November 2003 work history, he was employed continuously 
from at least January 1997 through November 11, 2002; thus, 
the veteran was actually employed throughout the one year 
period prior to his November 12, 2002 claim, and for years 
prior to that period.  The evidence does not otherwise show 
that it was factually ascertainable that there was an 
increase in the severity of the veteran's service connected 
disabilities to meet the criteria for a TDIU during the one 
year period prior to November 12, 2002.  The preponderance of 
the evidence is against finding any basis for assignment of 
an effective date for TDIU earlier than November 12, 2002.  
As the preponderance of the evidence is against the claim for 
an earlier effective date for the granting of a TDIU, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

Entitlement to an effective date prior to November 12, 2002, 
for the assignment of a total disability evaluation based on 
individual employability (TDIU), is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


